Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-15, 18, 20-26, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2012/0325511 Cheng.
In Reference to Claim 1
Cheng discloses a tool having opposing first and second sides and powered by a fluid including a motor having a rotor that rotates in either of first and second rotational directions, the tool 5comprising: first and second buttons (Fig. 7, annotated by the examiner) respectively disposed on the first and second sides; a base (Fig. 7, annotated by the examiner) disposed between and operatively coupled to the first and second buttons; a valve (Fig. 7, 20) having a valve axis and that is adapted to selectively direct the fluid to cause the rotor to rotate in either one of the first and second rotational directions; and 10a link (Fig. 7, 13) arm rotatably coupled to the base and slidably and rotatably coupled to the valve and a plate (Fig. 7, 15) disposed in the tool, wherein linear movement of the base (The base moves from one side to the other side as showed in Fig. 7, this movement is linear) causes the link arm (Fig. 7, 13) to rotate the valve about the valve axis.
In Reference to Claim 2
Cheng discloses the first and second buttons are disposed adjacent to a 15trigger (Fig. 1, 43) disposed in the tool that is adapted to cause operation of the tool, and wherein the buttons are slidably coupled to the tool (Combined Fig. 1 and 7)
In Reference to Claim 3
Cheng discloses the fluid is air (Paragraph 2, Cheng teaches a pneumatic tool)
In Reference to Claim 4
Cheng discloses the fluid is pressurized hydraulic fluid. (Paragraph 4, compressed air is used to drive the tool)
In Reference to Claim 5
Cheng discloses the link arm (Fig. 7, annotated by the examiner) includes first, second, and third pins, (as showed in Fig. 7) the first 20and second pins are respectively disposed proximate to first and second ends of the link arm, and the third pin is disposed in a middle area of the link arm.
In Reference to Claim 8
Cheng discloses the valve is a rotary face seal valve (Fig. 7, 20).
In Reference to Claim 10
Cheng discloses the base is substantially perpendicular to the valve axis (AS showed in Fig. 7, the movement of the base is from side to side, and the valve axis is vertical)
In Reference to Claim 11
Cheng discloses a reversing mechanism for a tool powered by a fluid and having a rotor operable to drive an output lug in either one of first and second rotational directions, the mechanism comprising: 15a base (Fig. 7, annotated by the examiner) coupled to first and second buttons (Fig. 7, annotated by the examiner); a valve (Fig. 7, 20) having a valve axis and adapted to selectively direct the fluid to cause the rotor to drive the output lug in either one of the first and second rotational directions; and a link arm (Fig. 7, annotated by the examiner) rotatably coupled to the base and slidably and rotatably coupled to the valve and a plate (Fig. 7, annotated by the examiner) disposed in the tool, 20wherein movement of the base causes the link arm to rotate the valve about the valve axis.
In Reference to Claim 12
Cheng discloses the first and second buttons (Fig. 7, annotated by the examiner) are disposed adjacent to a trigger (Fig. 1, 43) of the tool that is adapted to cause operation of the tool.
In Reference to Claims 13 and 14
Cheng discloses the fluid is pressurized hydraulic fluid. (Paragraph 4, compressed air)
In Reference to Claim 15
Cheng discloses the link arm includes first, second, 5and third pins (Fig. 7, annotated by the examiner), wherein the first and second pins are respectively disposed proximate to first and second ends of the link arm, and the third pin is disposed in a middle area of the link arm.
In Reference to Claim 18
Cheng discloses the valve is a rotary face seal valve. (Fig. 7, 20)
In Reference to Claim 20
Cheng discloses movement of the base (Fig. 7, annotated by the examiner, it is move from side to side) is substantially perpendicular to the valve axis.
In Reference to Claim 21
Cheng discloses movement of the base is substantially perpendicular to the valve axis. (AS showed in Fig. 7, the base movement is from side to side)
In Reference to Claim 23
Cheng discloses a valve rotatable about a valve axis to selectively direct fluid to cause a rotor of a tool to drive an output lug of the tool in either one of first and second rotational directions, the valve comprising: a valve inlet (Fig. 4, see arrow); 5a valve outlet (Fig. 4, arrow); a projection (Fig. 4, 22) adapted to about a housing of the tool; and a channel (Fig. 4, 221) disposed between the projection and the valve outlet and adapted to direct fluid away from a valve to housing rotary connection, wherein the valve is rotatable by actuation of first and second buttons of a reversing 10mechanism, the first and second buttons (Fig. 7, annotated by the examiner) respectively disposed on first and second sides of the tool.
In Reference to Claim 24
Cheng discloses internal geometry of the valve (Fig. 7, 22) is adapted to direct the fluid radially outwards  (Fig. 2A, through hole 421 and 422 which are radially outward respect to the center of the valve) from a center of the valve as the fluid flows from the valve inlet to the valve outlet.
In Reference to Claim 25
Cheng discloses wherein the valve (Fig. 3, 20) is adapted to be selectively rotated to first and second positions, wherein when the valve is in the first position, the valve outlet is aligned with a first housing opening, and wherein when the valve is in the second position, the valve outlet is aligned with a second housing opening. (As showed in Fig. 2A, the valve controls the fluid communication between hole 421 and 422)
In Reference to Claim 26
Cheng discloses the valve outlet (Fig. 7, 221) and the first (Fig. 2A, 421) and the second housing opening (Fig. 2A, 422) have a triangular shape ( since these three openings cannot be on the same straight line, therefore, they must form a triangular shape.)
In Reference to Claim 28
Cheng discloses a slot (Fig. 7, 12) adapted to be slidably and rotatably coupled to a link arm (Fig. 7, annotated by the examiner), wherein the link arm is adapted to cause rotational movement of the valve about the valve axis in response to linear movement of the first and second buttons.
In Reference to Claim 29
Cheng discloses a groove disposed around an outer diameter 5of the valve, the groove adapted to receive a seal. (Fig. 7, annotated by the examiner)
In Reference to Claim 30
Cheng discloses the valve (Fig. 7, 20) is a rotary face seal valve.

    PNG
    media_image1.png
    654
    780
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of US Patent Publication 2016/0258291 to Griffin et al.
In Reference to Claim 22
Cheng discloses the pneumatic tool.
Cheng does not teach the detail usage of the tool
Griffin teaches the pneumatic tool can be an impact wrench.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Griffin in the design of Cheng.  Doing so, would result in Cheng’s pneumatic being used as an impact wrench.  The applicant recites the intended use of the structure.  This is the process by the product.  Since Cheng discloses all the structure limitation, a person with ordinary skill in the art will naturally use the tool as a wrench since it provides a predictable result of success.
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
In Reference to Claim 27
Cheng teaches the claimed invention substantially and Cheng further teaches “changes may be made in the details, especially in matters of shape, size and arrangement of parts”.  Cheng is silent on the opening size of each opening.  However it would be obvious to an ordinary skill in the art to design the valve outlet has a larger opening size than each of the communication hole, since a larger opening size at the communication hole will reduce the speed head of the flow, therefore the output power will be reduced at the same pressure of the input air.
In Reference to Claim 32
Cheng discloses a rotational valve.
Change does not teach a rotational angle.
One having an ordinary skill in the pneumatic tool art, would have found the valve rotational angle as a matter of design choice depending on operational requirements.  Moreover, there is nothing in the record which establishes that rotational angle, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)).   The Specification does not provide important of the keep the rotational angle at 85 degree.
Allowable Subject Matter
Claims 6, 7, 9, 16, 17, 19, 28 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,935,427 to Izumisawa, US Patent Publication 2016/0258291 to Griffin et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/24/2022